Per Curiam. Albert Betts was convicted of murder in the first degree and sentenced to life imprisonment. He filed a timely notice of appeal and lodged the transcript. He filed a brief containing an abstract which was not in compliance with our rules. We granted the State’s motion to compel compliance with the rules and set April 9, 1994, a Saturday, as the due date for an amended abstract. Our letter informing counsel of the due date was mailed February 28, 1994. The brief containing the revised abstract was not received until April 13, 1994. Mr. Betts’s counsel, Rita F. Bailey, has filed this motion attempting to place the blame on a delay in the mail, contending that because she mailed the corrected document to the Clerk on April 8, it should have been received on April 11, the first working day after April 9.  We must grant the motion to file a belated brief, else Mr. Betts would be denied his right of appeal in this serious criminal case due to his counsel’s failure to file the brief with the corrected abstract on time. See Hallman v. State, 287 Ark. 383, 698 S.W.2d 803 (1985). Despite having been given well over a month to prepare the corrected abstract, counsel failed to get it to us on time. Given these circumstances, we forward a copy of this opinion to the Arkansas Supreme Court Committee on Professional Conduct.